Title: Presentment of the Philadelphia Grand Jury, 3 January 1745
From: Franklin, Benjamin
To: Shippen, Edward,Allen, William


Jan. 3. 1744, [5]
To the Worshipful the Mayor, the Recorder and the rest of the Justices of the City of Philadelphia.
The Grand Jury of the said City, met at the present Sessions, do, in Compliance with the Direction of the Court, [make] the following particular Presentments of unlawful Bakehouses, Coopers Shops, Disorderly Houses, &c. but believing from the Reprimand they yesterday received from the Court, that the general Presentment they then made was misapprehended, and that, thro’ the Clerk’s hasty Reading, the Court did not sufficiently advert to the Tenor and Import of that Presentment, they beg Leave here to repeat it.
“The Grand Jury observe with great Concern the vast Number of Tipling Houses within this City, many of which they think are little better than Nurseries of Vice and Debauchery, and tend very much to encrease the Number of our Poor. They are likewise of Opinion, that the profane Language, horrid Oaths and Imprecations, grown of late so common in our Streets, so shocking to the Ears of the sober Inhabitants, and tending to destroy in the Minds of our Youth, all Sense of the Fear of God and the Religion of an Oath, owes its Increase in a great Measure to those disorderly Houses. The Jury therefore beg Leave to recommend it to the Court, to fall on some Method of limiting or diminishing the Number of Publick Houses, and preserving Good Order in such as shall be licenced for the future.”
The Jury would only observe, that they had no Intention in the least to break in upon the Authority of the Magistrates; that they only complain’d of the great Number of Tipling Houses as a Grievance which they feel, and, far from prescribing to the Justices, they only requested them to fall upon some Methods among themselves of preventing it for the future: Which is no more than is practiced in like Cases by the Grand Juries of the City of London, as the Presentment they made of the great Increase of Gin Shops, to the Lord Mayor and Justices of that City, fully shows. [In the margin: Here read the Middlesex Presentment.] For this Presentment the Jury were, as we are inform’d, thank’d by that honourable Court, and a Committee of the Bench appointed to enquire into the Grievance complain’d of, upon whose Report Measures were afterwards taken to remove it. The Grand Jury do therefore still think it their Duty to complain of the enormous Increase of Publick Houses in Philadelphia, especially since it now appears by the Constables Returns that there are upwards of One Hundred that have Licences, which, with the Retailers, make the Houses that sell strong Drink, by our Computation, near a tenth Part of the City; a Proportion that appears to us much too great, since by their Number they impoverish one another as well as the Neighbourhoods they live in, and, for want of better Customers, may, thro’ Necessity, be under greater Temptations to entertain Apprentices, Servants, and even Negroes. The Jury therefore are glad to hear from the Bench, that the Magistrates are become sensible of this Evil, and purpose to apply a Remedy; for which they will deserve the Thanks of all good Citizens.
We do further hereby particularly present the following Persons for keeping Disorderly Houses in this City, to wit, Katharine Mason, John Browne, Joseph Webb, Margaret Cook, Widow Finley, Ralph Highrick, William Jones, Jane Bond, Katharine Carr, Sarah Levine.
The Jury observ’d with Concern in the Course of the Evidence, that a Neighbourhood in which some of these disorderly Houses are, is so generally thought to be vitiated, as to obtain among the common People the shocking Name of Hell-Town.
We do farther present the following Persons for having Coopers Shops not regulated according to Law, and dangerous to the City on Account of Fire, to wit. Hugh McMachen, Samuel Powel, Andrew Farrel, Benjamin Betterton, Thomas James, Jonathan Evans, Aaron Jenkins, Jacob Kollock, Thos. Glentworth, Thomas Fisher, Richard Brockden, Cateer, Jacob Shute, William Nixon, Hugh McCullough, Edmund Beech.
We do farther present the following Persons for keeping Bakehouses not regulated according to Law, and dangerous to the City on Account of Fire, to wit. William Darvell, Marcus Kuhl, John Fitzharris, John Fer[nal], Daniel Button [or Britton], Francis Johnson, Samuel Reed, Joseph Clark, Stephen Jenkins. And we do present Norton Prior, Wight Massey, and Marcus Kuhl for having Piles of Faggots dangerously situated and contrary to Law.
We do farther present Lynford Lardner for abusing and assaulting the Constable of the Watch then upon Duty.
And lastly, we do present Samuel Hasell Esqr. as a Magistrate who not only refused to take Notice of a Complaint made to him against a Person guilty of profane Swearing, but (at another Time) set an Evil Example by swearing himself.
We beg Leave only to add, that as a good Grand Jury (which the Recorder was pleased to say we had the Appearance of being) may, if there is no Misunderstanding between the Magistrates and them, greatly assist and strengthen the Court in the Suppression of Vice and Immorality, we hope no Cause will be given hereafter of the least Disagreement; and that well meaning Persons may not be made unwilling to serve in that Office by unkind Reprimands from the Bench, tho’ they should sometimes happen to mistake their Duty, but be treated—at least with some Indulgence.
By Direction and in Behalf of the Grand Jury
Willm. Bell foreman
